Citation Nr: 0834058	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO. 05-35 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether the severance of entitlement to service connection 
for hepatitis C, effective May 1, 2008, was proper.

2. Whether the severance of entitlement to service connection 
for a major depressive disorder, effective May 1, 2008, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
testified at an RO hearing in January 2007.

The record reflects that entitlement to service connection 
for a major depressive disorder was granted as secondary to 
the veteran's currently service-connected hepatitis C. As the 
issue being remanded is whether the severance of service 
connection for hepatitis C was proper, the Board finds the 
issue of whether the severance of service connection for a 
depressive disorder was proper to be inextricably intertwined 
with the issue being remanded. As such, the Board will defer 
action on the issue of the propriety of the severance of 
service connection for major depressive disorder until after 
the issue of the propriety of the severance of service 
connection for hepatitis C has been adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Preliminary review of the record indicates that the veteran's 
current hepatitis C is due to alcohol consumption. An injury 
or disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed. For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. 38 C.F.R. § 3.301(d) 
(2007).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m) (2007). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998). 

The record does not reflect that the veteran has been 
informed of these provisions. In the event that the Board 
finds that the severance was proper based on the fact that 
the veteran's current hepatitis C is due to alcohol abuse and 
therefore not eligible for VA compensation, due process 
dictates that the veteran must be informed of this 
prohibition and afforded to opportunity to present evidence 
that his current hepatitis C is not due to alcohol or drug 
abuse. As such, the Board finds that this matter must be 
remanded to inform the veteran of the relevant VA regulations 
regarding establishment of service connection for diseases 
due to alcohol and/or drug abuse. 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the veteran a 
letter informing him of the provisions of 
38 C.F.R. § 3.301(d), 38 U.S.C.A. § 105 
(West 2002), 38 C.F.R. §§ 3.1(m), 
VAOPGCPREC 7-99 (1999), and VAOPGCPREC 2-
98 (1998). 

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary (to include obtaining a 
VA examination or providing the veteran 
with an additional RO hearing as requested 
in the May 2008 document from the 
veteran), the AMC/RO should review the 
record, and readjudicate the claims. If 
the benefits sought remain denied, the 
veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




